DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2020 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn. New/modified grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for exchanging” in claim 1, “means for detection”, “optical means” and “means for controlling” in claim 2, and “image processing means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrien et al., (US 2006/0145069; hereinafter “Andrien”).
As to claims 1 and 9, Andrien teaches an assembly for taking up sample liquid from a vial and transferring a portion of said sample liquid to an analytic instrument, said assembly comprising: 
a vial 480 containing a sample liquid (see para [0048] et seq.); 
a plurality of hollow unused needles or tubes 474, each containing a filter (filter media) inside the needle or tube, each filter configured to remove solid particles from said sample liquid passing through the filter (see para [0010] et seq.); 
a needle depot (reads on set 473) containing said plurality of unused needles and having a needle ejector for ejecting one of the plurality of unused needles from the needle depot; 
a movable head with a needle connector (pipette device 470 which includes a programmable x-y-z position translator), said movable head movable to a position for removably attaching an unused needle from said needle ejector to said needle connector, to a position holding said connected needle over said sample vial containing said sample liquid, and to a position inserting said connected needle into the sample liquid in said vial for drawing a portion of the sample liquid in the vial through said needle; 
a suction device (pump or plunger 471) connected through said movable head to said hollow needle to provide3Art Unit: 1798 Examiner: Patricia Kathryn Wright Serial No.: 16/725,881 Docket No.: 02207-32190.PCT.US.DIVsuction to said hollow needle when said hollow needle is inserted into said sample liquid in said vial to thereby draw a portion of said sample liquid from said vial, through said filter in said needle into said suction device, said filter in said needle removing solid particles from said sample liquid, and after collection of the portion of said sample liquid in said suction device, delivering said collected sample to the analytic instrument; and 
a control unit for controlling movement of said movable head and said needle ejector for attaching the unused needle to the movable head, for inserting said unused needle into said sample in said sample vial, for operating said suction device to draw a portion of said sample liquid from said sample vial into said suction device and delivering the portion of said sample liquid from said suction device to the analytic instrument, and for releasing said needle from said movable head after the portion of said sample liquid has been drawn through said needle by the suction device so the now used needle can be discarded and said movable head can be again moved to a position for attaching an unused needle from the needle ejector (see Figs. 7-10 and para [0049] et seq.)  
Note: the numerous recitations of functional/process language have not received patentable weight. These steps are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Note: Andrien does implicitly teach using a disposable needle which would require a disposal for receiving the used needle together with solid particles and floating particles held back in the filter material. 
As to claim 4, Andrien teaches an interface (reads on 491) for connecting a HPLC-column, a gas chromatographic column or any other analytic instrument (mass spectrometer) downline the sample taking assembly (see para [0003] et seq.) 
	The Office has interpreted claim 6 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product is defined by the following steps: the filter is provided in the needle or tube at least partly sintered by a sinter method.  
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  As set forth above, the needle 6 of Andrien meets the structural requirements of the end product as set forth in the instant claims.  Regardless, Andrien does, in fact, teach the filter is provided in the needle or tube at least partly sintered by a sinter method (see para [0036] et seq.)   
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Andrien in view of Maroney et al., (US 2006/0077376; hereinafter “Maroney”).
As to claims 2 and 3, Andrien teaches the invention substantially as claimed except the sample liquid is present in the vial with a liquid supernatant with a depth above a solid state phase and the needle provided at the sampling device is configured to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant.   
In the analogous art taking up sample liquid from a vial and transferring the sample to the analytic instrument, Maroney teaches a sample liquid is present in the vial 10 with a liquid supernatant (i.e., plasma 12 and/or buffy coat fraction 14 see Fig. 1) with a depth above a solid state phase and a needle 22 provided at the sampling device is configured to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means (camera 20 and image processing means 100) for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant (see para [0035] et seq.)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Andrien, the method and apparatus for automatically determining the boundaries between fractions in a fractionated sample and automatically controlling the needle for extracting fractions from a fractionated sample, as taught by Maroney, since Maroney recognizes the fractions are typically extracted in turn by a pipette means under manual control. The fraction containing the component of interest is retained and the other fractions may be retained or disposed of as desired. Manually controlled extraction in this manner is time consuming and expensive. It is also requires considerable skill as, to the naked eye, the boundaries between fractions can be difficult to distinguish. These problems are exacerbated if the `buffy coat` is the fraction of interest, for instance if DNA analysis of the sample is required, as the buffy coat is typically relatively thin in relation to the other fractions (see para [0003] et seq.)
Further note: that the recited liquid supernatant and solid phase, are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andrien in view of Tajima (US 2013/0330251)
As to claims 7 and 8, Andrien teaches the invention substantially as claimed except the tube or needle has a wall, the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter. However, this is considered conventional in the pipette art, see for example Tajima.  Tajima teaches a tube 12 or needle has a wall and a filter 32 that defines a range in the wall and the wall has a reduced wall thickness in the range of the filter (see Fig. 1).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the configured of the needle and filter of Andrien, with the configuration tube such that the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter for the obvious reason of helping prevent the filter from movement during the transfer of liquid in the tube.
The Office has interpreted claim 8 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made. Tajima teaches a tube having an opening closed by a mesh thin plate 35 (see Fig. 2(b)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andrien in view of Watanabe et al.,  (JP 05-273215; hereinafter “Watanabe”).
Andrien teaches the invention substantially as claimed except that the control unit causes release of the used needle so that the used needle falls into the vial from which the sample liquid has been drawn and causes movement of said sample liquid vial with said used needle therein to disposal.  In the relate art of automatic analyzers, Watanabe teaches a control unit causes release of the used needle 25b so that the used needle falls into the vial 2 from which the sample liquid has been drawn and causes movement of said sample liquid vial with said used needle therein to disposal (see Fig. 12).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Andrien, the method of disposing used needles in the disposable vial, like that taught by Watanabe, for the expected benefit of safe disposal of sharps in a container.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798